DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on November 17, 2021 is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on November 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,687,603 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The amendment filed November 17, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figures 13 and 14 showing an arcuate shaped mirror having an arcuate cutout at its attachment to the tubular post 38.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pivot mechanism” recited in claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
Claim(s) 21, 22, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christianson (5,032,015). 
Christianson discloses a showerhead apparatus comprising:

a tubular post 206 attached to or engaged around said nozzle body;
a mirror 211 integral (mirror and tubular body are integrated together) with said tubular post and extending generally perpendicularly (mirror 211 extends in directions that are perpendicular to the longitudinal axis of the arm 206) away from said post, said mirror having a reflective front surface (reflective surface) with no openings therein, and an opposite back surface (rear surface of mirror), wherein said mirror is provided at a position that is offset from said nozzle such that water exits directly from said nozzle from one of above, below  or at one side of said mirror (see figure 10), but not through said mirror;
an on/off mechanism (showerhead 202 valve shown in figures 10 and 21A) associated with said nozzle body to control the flow of fluid through said apparats;
a pivot mechanism 238 associated with said apparatus so as to pivot said mirror.

Claim Rejections - 35 USC § 103
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christianson (5,032,015) in view of Paget (8,667,623). 
Christianson discloses the limitation of the claimed invention with the exception of the nozzle body, nozzle, and mirror being made of metal.  Paget further discloses said nozzle and said mirror being made of metal (col. 5, ll. 31-51).   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have made the . 
Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christianson (5,032,015) in view of Farley (7,097,122). 
Christianson discloses the limitations of the claimed invention with the exception of a shower arm extension.  Farley discloses a shower arm extension 40, 50 disposed between a nozzle body 44 and a shower arm 141, the shower arm extension comprising at least an elongated tube, a first swivel mechanism (ball and socket joint at 44) pivotally connected to a first end of said elongated tube and an attachment collar (the collar of the socket at 38) adapted to connect said shower arm extension to the shower arm, and a second swivel mechanism 38 at a second end of said elongated tube.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the shower arm extension of Farley to the device of Christianson to filter the water to improve the cleanliness of the water. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK